DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                

Response to Amendment
In response to the Preliminary Amendment filed on February 25, 2020, claims 1-15 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on a PCT application filed in China on November 06, 2019 which claims for foreign priority based on an application filed in China on August 20, 2019.  It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/116102 and CN201910768388.2 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The term “This application is a national stage of PCT/CN2019/116102, filed on November 06, 2019 and claims priority to Chinese Application No. 201910768388.2, filed on August 20, 2019.” should be recited on Pg. 1, after the title of the invention, so as to update the status.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters:  The minor informalities of the typographic errors as cited in the aforementioned claims 1 and 12.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter
Claims 1-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance examiner's statement of reasons for allowance:  None of the prior art of record shows the combination of the structural method steps of the manufacturing method of an array substrate (as per claims 1-12), specifically, providing a substrate; forming a patterned active layer on the substrate; forming an insulation layer on the active layer; forming a patterned first metal layer on the insulation layer; forming a patterned interlayer dielectric layer and a patterned pixel electrode layer on the first metal layer by a same mask, wherein the patterned pixel electrode layer comprises a pixel electrode; forming a patterned second metal layer on the interlayer dielectric layer, wherein the patterned seco1nd metal layer comprises a drain electrode and a touch signal line, and the drain electrode is electrically connected to the pixel electrode; forming a patterned protective layer and a patterned common electrode layer on the second metal layer by a same mask, wherein the patterned common electrode layer comprises a touch electrode, and the touch electrode is electrically connected to the touch signal line; or the combination of the structural elements of the array substrate (as per claims 13-15), specifically, a substrate and an active layer, an insulation layer, a first metal layer, an interlayer dielectric layer, a pixel electrode layer, a second metal layer, a protective layer, and a common electrode layer disposed on the substrate in sequence; wherein the second metal layer comprises a drain electrode and a touch signal line, the pixel electrode layer comprises a pixel electrode, the common electrode layer comprises a touch electrode, the drain electrode is electrically connected to the pixel electrode, and the touch signal line is electrically connected to the touch electrode (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumuro et al (US Pub. No. 2011/0122355 A1) discloses the active matrix substrate, display panel, display device, and method for manufacturing active matrix substrate.
Oh et al (US Pub. No. 2011/0227850 A1) discloses the touch sensing type liquid crystal display device and method of fabricating the same.
Ma et al (US Pat. No. 8,598,589 B2) discloses the array substrate, method of manufacturing the array substrate, and display apparatus including the array substrate.

Lu et al (US Pub. No. 2016/0266706 A1) discloses the touch control display device and manufacturing method thereof.
Zhang et al (US Pub. No. 2016/0343737 A1) discloses the TFT substrate structure.
Kim et al (US Pat. No. 9,638,949 B1) discloses the display with separated electrode blocks.
Lou et al (US Pub. No. 2017/0160841 A1) discloses the array substrate, touch screen, touch display device, and fabrication method thereof.
Kim et al (US Pub. No. 2017/0185194 A1) discloses the display device with multilayered capacitor.
Pyo et al (US Pub. No. 2018/0095318 A1) discloses the in-cell touch liquid crystal display device and method of manufacturing the same.
Zhang et al (US Pat. No. 10,644,041 B1) discloses the array substrate, method for making the array substrate, and display apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626